              Case 21-08935            Doc 14-1    Filed 08/02/21           Entered 08/02/21 17:58:05     Desc Service
Label Matrix for local noticing                   PRA Receivables
                                                            List Management,
                                                                    Page 1 LLC
                                                                             of 2               U.S. Bankruptcy Court
0752-1                                            PO Box 41021                                  Eastern Division
Case 21-08935                                     Norfolk, VA 23541-1021                        219 S Dearborn
Northern District of Illinois                                                                   7th Floor
Eastern Division                                                                                Chicago, IL 60604-1702
Mon Aug 2 17:50:02 CDT 2021
AT&T                                              American Advisors Group                       American Advisors Group
208 S Akard St.                                   3800 W Chapman Ave                            3900 Capital City Blvd.
Dallas, TX 75202-4206                             Orange, CA 92868-1638                         Lansing, MI 48906-2147



American Advisors Group                           American Express Centurion Bank               American General Financial Springleaf
PO Box 39457                                      c/o Becket and Lee LLP                        4005 W Kane Ave.
Mc Neill, MS 39457                                PO Box 3001                                   Ste M
                                                  Malvern, PA 19355-0701                        McHenry, IL 60050-6305


Buffalo Grove Water Billing                       Byline Bank                                   Cbe Group
50 Raupp Blvd                                     3639 N Broadway                               Attn: Bankruptcy Dept
Buffalo Grove, IL 60089-2139                      Chicago, IL 60613-4421                        PO BOX 900
                                                                                                Waterloo, IA 50704-0900


Cook County Clerk                                 Cook County Clerk’s Office                    Cook County Treasurer’s Office
69 W. Washington Street, Suite 500                118 North Clark Street                        118 North Clark Street
Chicago, IL 60602-3030                            Room 434                                      Room 112
                                                  Chicago, IL 60602-1413                        Chicago, IL 60602-1590


Credit Collection Services                        (p)CREDIT CORP SOLUTIONS INC                  HEAVNER BEYERS MIHLAR LLC
725 Canton Street                                 121 W ELECTION RD                             111 E MAIN ST #200
Norwood, MA 02062-2679                            SANDY UT 84020-7720                           Decatur, IL 62523-1204



Kohls/Capital One                                 LVNV Funding, LLC                             LVNV Funding/Resurgent Capital
N56 W 17000 Ridgewood Dr                          Resurgent Capital Services                    PO BOX 10497
Menomonee Falls, WI 53051-5660                    PO Box 10587                                  Greenville, SC 29603-0497
                                                  Greenville, SC 29603-0587


Merchants Credit                                  Nationwide Credit Inc                         Nicor Gas
223 W Jackson Blvd                                PO BOX 14581                                  PO Box 5407
Suite 700                                         Des Moines, IA 50306-3581                     Carol Stream, IL 60197-5407
Chicago, IL 60606-6914


(p)PORTFOLIO RECOVERY ASSOCIATES LLC              Syncb/Lord & Taylor                           Synchorny Bank/TJX
PO BOX 41067                                      Attn: Bankruptcy                              Attn: Bankruptcy
NORFOLK VA 23541-1067                             PO BOX 965060                                 PO BOX 965060
                                                  Orlando, FL 32896-5060                        Orlando, FL 32896-5060


Synchrony Bank                                    Synchrony Bank/AVB Buying Group               Synchrony Bank/Walmart
c/o PRA Receivables Management, LLC               PO BOX 965036                                 Attn: Bankruptcy
PO Box 41021                                      Orlando, FL 32896-5036                        PO BOX 965060
Norfolk, VA 23541-1021                                                                          Orlando, FL 32896-5060
              Case 21-08935           Doc 14-1        Filed 08/02/21         Entered 08/02/21 17:58:05              Desc Service
Target                                               Visa Dept Store/Macys
                                                               List Page 2 of 2                           Wells Fargo Bank
C/O Financial & Retail Svcs                          Attn: Bankruptcy                                     PO BOX 10438
Mailstopn BT POB 9475                                PO BOX 8053                                          Macf8235-02f
Minneapolis, MN 55440-9475                           Mason, OH 45040-8053                                 Des Moines, IA 50306-0438


Wffnb Retail                                         David H Cutler                                       Elizabeth J Venturini
PO BOX 94498                                         Cutler & Associates, Ltd.                            724 Patton Dr
Las Vegas, NV 89193-4498                             4131 Main St.                                        Buffalo Grove, IL 60089-3433
                                                     Skokie, IL 60076-2780


(p)M O MARSHALL CHAPTER 13 TRUSTEE                   Patrick S Layng
55 EAST MONROE SUITE 3850                            Office of the U.S. Trustee, Region 11
CHICAGO IL 60603-5764                                219 S Dearborn St
                                                     Room 873
                                                     Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Credit Corp Solutions                                Portfolio Recovery Associates, LLC                   M.O. Marshall
180 Election Road                                    Successor to SYNCHRONY Bank                          55 E. Monroe Street, Suite 3850
Suite 200                                            POB 41067                                            Chicago, IL 60603
Draper, UT 84020                                     Norfolk, VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)American Advisors Group                           End of Label Matrix
                                                     Mailable recipients    37
                                                     Bypassed recipients     1
                                                     Total                  38
